Oliver, Chief Judge:
The appeals for reappraisement listed in schedule “A,” hereto attached and made a part hereof, have been submitted for decision upon the following stipulation of counsel for the parties hereto:
IT IS HEREBY STIPULATED AND AGREED that the market value or the price at the time of exportation to the United States of the Memorandum Plates Shopetta involved herein at which such or similar merchandise was freely offered for sale for home consumption to all purchasers in the principal markets of Austria in the usual wholesale quantities and in the ordinary course of trade, including the cost of all containers and coverings of whatever nature and all other costs, charges and expenses incident to placing the merchandise in condition packed ready for shipment to the United States was the appraised value less the item of 5.25% added by the Appraiser for Austrian Turnover Tax and that there was no higher export value.
IT IS FURTHER STIPULATED AND AGREED that the cases may be deemed submitted on this stipulation.
On the agreed facts I find the foreign value, as that value is defined in section 402 (c) of the Tariff Act of 1930, as amended by section 8 of the Customs Administrative Act of 1938, to be the proper basis for the determination of the value of the memorandum plates shopetta here involved, and that such values were the appraised values, less the item of 5.25 per centum, added by the appraiser for Austrian turnover tax.
Judgment will be entered accordingly.